Citation Nr: 1636853	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of left distal tibia fracture.

2.  Entitlement to service connection for left ankle condition, to include residuals of left distal tibia fracture.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1984 to May 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 hearing.  The hearing transcript is associated with the claims file.  

The issue of entitlement to service connection for left ankle condition, to include residuals of left distal tibia fracture, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2005 RO decision, service connection for residuals of left distal tibia fracture was denied. 

2.  New evidence received since the March 2005 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for left ankle condition, to include residuals of left distal tibia fracture.



CONCLUSIONS OF LAW

1.  The March 2005  RO decision denying service connection for residuals of left distal tibia fracture is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received since the RO's March 2005 decision, and the claim of service connection for left ankle condition, to include residuals of left distal tibia fracture, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for entitlement to service connection for residuals of left distal tibia fracture was initially addressed in a March 2005  rating decision.  The RO found that the evidence of record was insufficient to demonstrate a current disability and denied the claim.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of the rating decision's promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the March 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103. 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether to reopen a claim, the evidence is presumed to be credible.  Savage v. Gober, 10 Vet. App. 488, 493-94 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The evidence received since the March 2005  rating decision includes the Veteran's March 2016 hearing in which he testified that he had received treatment at a private hospital, Grady Memorial Hospital, around 2009 for swelling and limitation of motion.  The Veteran also testified that he had received treatment from a physician about three years prior to the hearing.   

This evidence is new because it references private medical treatment not previously reported to VA.  It is material because it relates to the previously unestablished element of the Veteran's claim: a current disability.  Because the Veteran's evidence is presumed credible absent inherent falsity, the Board accepts the Veteran's testimony of treatment as evidence of a current disability sufficient to reopen the claim.  Thus, new and material evidence has been received and the claim for entitlement to service connection for residuals of left distal tibia fracture is reopened.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.




ORDER

A reopening of the claim for entitlement to service connection for residuals of left distal tibia fracture is granted.


REMAND

Remand is necessary to obtain private and VA medical treatment records, associate the Veteran's service treatment and personnel records with the claims file, and provide a VA medical examination.

First, the AOJ must attempt to obtain reported treatment records.  The Veteran testified at the March 2016 hearing that he had received private and VA medical treatment.  He reported that he received treatment at Grady Memorial Hospital in Atlanta in 2009 and private treatment "about three years ago."  He also noted that he had been to the Atlanta VA Medical Center (VAMC) "a couple of times," possibly as early as 2007.   

In addition, the service treatment records (STRs) currently associated with the claims file contained only bitewings and/or x-rays.  The March 2005 rating decision listed STRs from December 1984 through May 1985 in the evidence considered; it also stated that there were in-service records for fracture of the left distal tibia.  The Veteran's complete STRs should therefore be associated with the claims file on remand.

Similarly, the AOJ should attempt to locate the Veteran's personnel records on remand.  At the  March 2016 hearing. The Veteran testified that he received a $10,000 settlement during service.  The AOJ should attempt to verify this settlement on remand via personnel records or other pertinent records. 

Finally, the AOJ should provide a VA examination.  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An examination is required when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The RO found evidence of in-service left ankle fracture, and the Veteran testified at the March 2016 hearing that his ankle has "bothered" him since service and has worsened over time.  The Board finds this sufficient to meet the low threshold set by McLendon;  thus, VA must provide the Veteran with a VA medical examination.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify the dates of all VA treatment received.  Regardless of the Veteran's response, the AOJ must attempt to obtain all pertinent VA treatment records from the Atlanta VAMC from 2007 to present.  

In addition, give the Veteran an opportunity to identify or submit any additional pertinent non-VA evidence in support of his claim, including records from 2009 treatment at Grady Memorial Hospital in Atlanta and treatment from the doctor the Veteran reported seeing "about three years ago."  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Contact the Veteran and request that he provide information identifying his service with the reserves (to include the company, battalion/regiment, and reserve command). 

If the requested reserves information is provided by the Veteran, contact all appropriate record repositories (including but not limited to the National Personnel Records Center (NPRC)) to request any medical and personnel records from the Veteran's reserve service.

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If such records are unavailable or do not exist, a memorandum explaining the efforts undertaken should be provided to the Veteran and his representative.   

3.  Contact all appropriate record repositories (including but not limited to the NPRC and Defense Personnel Records Information Retrieval System (DPRIS)) to obtain the Veteran's STRs and personnel records, including any records of the reported $10,000 settlement the Veteran received for his ankle fracture.  

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If such records are unavailable or do not exist, a memorandum explaining the efforts undertaken should be provided to the Veteran and his representative.   

4.  Following completion of the above actions, schedule the Veteran for a VA medical examination.  After examining the Veteran and reviewing the claims file, the examiner should make specific findings regarding all left ankle conditions, including residuals of left distal tibia fracture, that have been present at any time since July 2009.   

Then, determine whether it is at least as likely as not (i.e., probability of 50 percent), that any diagnosed left ankle conditions, including residuals of left distal tibia fracture, were incurred or aggravated by the Veteran's active duty service, to include in-service fracture of the Veteran's ankle.  

The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


